 In the Matterof SIMMONSCOMPANYandSTEEL WORKERS ORGANIZINGCOMMITTEECase No. R-592.-Decided March 26, 1938Bed, Spring,Mattress, and StudioCouch Manufacturing Industry-Investiga-tion of,Representatives:controversyconcerningrepresentation of employees :rival organizations;refusal byemployerto recognize petitioning union. asbargaining agency of its employees-UnitAppropriatefor Collective Bargaining:production employees,excluding watchmen and supervisoryemployees-ElectionOrdered:eligibility to vote determinedas of pay-rollperiod preceding hearing-Certification of Representatives.Mr. John P. Jennings,for the Board.Mr. John Despol,of San Francisco, Calif., for S. W. O. C.Mr. John B. Oddone,of San Francisco, Calif., for F. W. U.Mr. Don Cameron,of San Francisco, Calif., for F. W. U., and theUnited.Mr. Wallace M. Cohen,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn November 13, 1937, Steel Workers Organizing Committee,herein called the S. W. O. C., filed with the Regional Director forthe Twentieth Region (San Francisco, California) a petition allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Simmons Company, San Francisco,-California, herein called the Company, and requestingan investiga-tion and certification of representatives pursuant to Section 9 (c)-of the National Labor Relations Act, 49 Stat. 449, herein called theAct.On January 29, 1938, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of theAct and Article III, Section 3, of National Labor Relations BoardRules and Regulations-Series 1, as amended, ordered an investiga-tion and authorized the Regional Director to conduct it and to providefor an appropriate hearing upon due notice.On February 1, 1938, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, upon the.S.W. O. C., and upon the Furniture Workers Union, Local 1541,208 DECISIONS AND ORDERS209herein called the F.W. U., a labororganization claiming to representemployeesdirectlyaffected by the investigation.Pursuant to thenotice, a hearing was heldon February 10, 1938, at San Francisco,California,beforeWaldo C.Holden, theTrialExaminer duly designated by the Board.The UnitedBrotherhood of Carpenters andJoiners of America, herein called the United, intervened for the pur-pose of objecting to the holding of an election.The Board was rep-resented by counsel and theS.W. O. C., the F. W. U., and the Unitedby their representatives,and all participated in the hearing.TheCompany didnot appear.Full opportunity to be heard,to examineand cross-examine witnesses,and to introduce evidence bearing on theissueswas afforded all parties.During the course ofthe hearingthe TrialExaminer made several rulings on motions and on objec-tions to the admission of evidence.Thereafter,letters inthe natureof briefs were filedwith theBoard.The Boardhas reviewed therulings of the TrialExaminer andfinds thatno prejudicial errorswere committed.The rulingsare herebyaffirmed.Upon the entire record in the case,the Board makes thefollowing :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYSimmons Company is a Delaware corporation engaged in the manu-facture and sale of beds,springs, mattresses,and studio couches., Ithas executive offices in New York City and plants in eight States ofthe United States and four provinces of Canada.The plant of theCompany at San Francisco,California,is the only one involved inthis proceeding.For the year 1937,sales of the products of the San Francisco plantamounted to $3,361,000 in value,of which 45 per cent represent salesoutside of the State of California and in foreign countries.Approxi-mately 55 per cent of the raw materials used by the plant in 1937were purchased from sources outside the State.On November 13, 1937,the date of the filing of the petition, theemployees on the pay roll of the Company numbered 703. On thepay roll of January 22, 1938, there were 519 employees.H. THE ORGANIZATIONS INVOLVEDSteelWorkers Organizing Committee is a labor organization affili-ated with the Committee for Industrial Organization,admitting toitsmembership all production employees of the Company excludingsupervisory employees,foremen and their assistants,clerical workers,watchmen, timekeepers,and teamsters, but including hand truckers,janitors,elevatoroperators,shipping clerks, stock clerks, andcheckers.1 210NATIONALLABOR RELATIONS BOARDFurniture Workers Union, Local 1541, is a labor organization affili-atedwith the United Brotherhood of Carpenters and Joiners ofAmerica which is in turn affiliated with the American Federation ofLabor.It admits to its membership all production employees, ex-cluding clerical workers, timekeepers, and teamsters, but includinghand truckers, janitors, elevator operators, shipping clerks, stock,clerks, checkers, watchmen, the superintendent and his assistant, andthe supervisor of each department.III.THE QUESTION CONCERNING REPRESENTATIONOn October 25, 1935, a consent election was held among the em-ployees of the Company, at its San Francisco plant, which resultedin the F. W. U. being designated as bargaining representative by amajority of the employees.As a result of conferences between theCompany and the F. W. U., the Company, on September 28, 1936,.posted on bulletin boards in the plant a memorandum of workingconditions signed by the plant superintendent recognizing F. W. U.as the bargaining representative of the employees of the Companyand setting forth certain working conditions.The memorandum, byits terms, was to remain in effect until July 31, 1937. Since July31, 1937, the F. W. U. has attempted to negotiate an agreement withthe Company, but as yet no agreement has been reached.The busi-ness agent of F. W. U. testified that "relations are being carried onunder the old memorandum by mutual consent".At the request of a committee of employees of the Company, theS.W. O. C. began organizational activities in the plant early in No-vember 1937.On November 3, 1937, the S. W. O. C. wrote to theCompany alleging that the S. W. O. C. was the collective bargainingagent of the employees and requesting a conference.There was noresponse to this letter.Subsequently, a committee representing theS.W. O. C. sought to confer with the management of the Company.The superintendent of the plant refused, claiming that the Companydid not "do business with any local but Local 1541".We find that a question has arisen concerning representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce. DECISIONS AND ORDERSN. THE APPROPRIATE UNIT211The F. W. U. and the S. W. 0. C. would include in the bargainingunit all production employees of the Company, excluding clericalemployees, teamsters, and timekeepers, but including hand truckers,janitors, checkers, and elevator operators.The F. W. U., in addi-tion, would include the superintendent and his assistant, the super-visor of each department and the watchmen.The S. W. 0. C. con-tends that watchmen and supervisory employees should be excluded.It has been our practice not to include supervisory employeeswithin a bargaining unit composed essentially of production em-ployees and to exclude watchmen from such a unit where objectionto their inclusion is raised by a participating labor organization.We shall, therefore, exclude the supervisory employees and watch-men from the bargaining unit.We find that the production employees of the Company at itsSan Francisco plant, including hand truckers, janitors, checkers,and elevator operators, but excluding clerical employees, supervisoryemployees, watchmen, teamsters, and timekeepers, constitute a unitappropriate for the purposes of collective bargaining and that saidunit will insure to employees of the Company the full benefit of theirright to self-organization and collective -bargaining and otherwiseeffectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESBoth the F. W. U. and the S. W. 0. C. claim torepresenta majorityof the employees of the Company within the appropriate unit, butneither has introduced evidence to substantiate its claim.TheF. W. U. and the United vigorously oppose the holding ofan election.Roy Phalen, secretary of the United, testified that an election wouldprobably result in a temporary curtailment of production and statedthat if the Company recognized anyother labor organization the Unitedwould boycott the Company.' The Board's determination of the'Q (By Mr DESPOL)On what basis have you been able to ascertain that therewill be a curtailment of work in the Simmons plant if the employees vote to goC. I O ?A.Well, the plans of our organization is to boycott the Simmons Company ifthey change their affiliation at this time.Now, we are quite strong throughout thiscountryI believe we have 2,200 locals in the State of California alone;we haveabout 365,000 people organized throughout the United States now; and a strenuousboycott would curtail production not only here in the plant in San Francisco butin all the plants.Q (Trial Examiner IIOLDEN)By your organization, you refer to what?A. (The WITNESS)The United Brotherhood of Carpenters and Joiners of AmericaQ (Trial Examiner HOLDEN)Their entire membership?A (The WITNESS) YesQ (By Mr. DESPOL ) Their boycott in this would be similar to the boycott of thelumber companies in the Pacific Coast?A. I have been given that assurance. 212NATIONALLABOR RELATIONS BOARDissuesherein cannot, of course, be influenced by such threats ofboycott.We find-that an election by secret ballot is necessary to resolve thequestion concerning representation.The S. W. O. C. requests that it be designated on the ballot as :"Amalgamated Association of Iron, Steel, and Tin Workers ofNorth America, Lodge 2062, through Steel Workers Organizing Com-mittee, affiliated with the Committee for Industrial Organization."We see no reason why this request should not be granted.The S. W. O. C. urges that November 13, 1937, be selected as thedate for determining eligibility to vote, claiming that the 703 em-ployees on the pay roll as of that date are representative of the Com-pany's permanent staff.The F. W. U. and the United state thatNovember 13, 1937, was a peak period of employment and that, ifan election is held, an eligibility date should be adopted which willexclude seasonal employees as they seldom return from one seasonto another.Beginning January 1, 1938, the Company inaugurated a policy ofworking its employees overtime during peak periods and of divisionof work at other times.Accordingly, it has set up a pay roll of 519employees as its permanent staff, stating that it "will be able to getby with very few, if any, casual employees."Under the circum-stances, we conclude that the persons eligible to vote are those em-ployees of the Company within the appropriate unit who were em-ployed during the pay-roll period immediately preceding February10, 1938, the date of the hearing herein, excluding those who have-since quit or been discharged for cause.Upon the basis of the above findings of fact and upon the entire,record in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Simmons Company at its San Francisco,California, plant, within the meaning of Section 9 (c) and Section2 (6) and (7) of the National Labor Relations Act.2.The production employees of the Company at its San Francisco,.elevator operators, but excluding clerical employees, supervisoryemployees, watchmen, teamsters, and timekeepers, constitute a unitappropriate for the purposes of collective bargaining, within the-meaning of Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National'Labor Relations Board by Section 9 (c) of the National Labor Rela-- DECISIONS AND ORDERS213'tionsAct, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended, it`ishereby'DIRECTED that, as a part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith Simmons Company, San Francisco, California, an election bysecret ballot shall be conducted within twenty (20) days from thedate of this' Direction, under the direction and supervision of theRegional Director for the Twentieth Region, acting in this matter asagent for the National Labor Relations Board and subject to ArticleIII, Section 9, of said Rules and Regulations, among the productionemployees of Simmons Company at its San Francisco, California,plant, who were employed by it during the pay-roll period immedi-ately preceding February 10,-1938, including hand truckers, janitors,checkers, and elevator operators, but excluding clerical employees,supervisory employees, watchmen, teamsters, and timekeepers, andthose who have since quit or been discharged for cause, to determinewhether they desire to 'be' represented by Amalgamated Associationof Iron, Steel,' and Tin Workers of North America, Lodge 2062,through SteelWorkers Organizing Committee, affiliated with theCommittee for Industrial Organization, or by United Brotherhoodof Carpenters and Joiners of America, Furniture Workers Local 1541,affiliated with the American Federation of Labor, for the purposesof collective bargaining, or by neither.CHAIRMAN J. WARREN MADDEN took no part in the consideration ofthe above Decision and Direction of Election.[SAME TITLE]CERTIFICATION OF REPRESENTATIVESApril 22, 1938On March 26, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election inthe above-entitled case.The Direction of Election directed thatan election by secret ballot be conducted among the production em-ployees of Simmons Company at its San Francisco, California, plant,who were employed by it during the pay-roll period immediatelypreceding February 10, 1938, including hand truckers, janitors,checkers, and elevator operators, but excluding clerical employees,supervisory employees, watchmen, teamsters, and timekeepers andthose who had since quit or been discharged for cause, to determinewhether they desire to be represented by Amalgamated Associationof Iron, Steel, and Tin Workers of North America, Lodge 2062, 214NATIONAL LABOR RELATIONS BOARDthrough SteelWorkers Organizing Committee, affiliated with theCommittee for Industrial Organization, or by United Brotherhoodof Carpenters and Joiners of America, Furniture Workers Local1541, affiliatedwith the American Federation of Labor, for thepurposes of collective bargaining, or by neither.On April 4, 1938,the Board issued an Order denying the petition of the FurnitureWorkers Union requesting postponement of the election and a reopen-ing of the record.Pursuant to the Decision and Direction of Election, an electionby secret ballot was conducted on April 14, 1938, under the directionand supervision of Alice M. Rosseter, the Regional Director for theTwentieth Region (San Francisco, California), among the eligibleemployees of Simmons Company.On April 14, 1938, the saidRegional Director acting pursuant to Article III, Section 9, of Na-tional Labor Relations Board Rules and Regulations-Series 1, asamended, issued and duly served upon the parties an Intermediate.Report on the election.No objections or exceptions to the Inter-mediate Report have been filed by any of the parties.As to the balloting and its results, the Regional Director reported,as follows :Total number eligible to vote--------------------------------493Total number of ballots cast --------------------------- ____466Total number of votes in favor of Amalgamated Association ofIron, Steel, and Tin Workers of North America, Lodge 2062,affiliate of C. I. 0----------------------------------------263Total number of votes in favor of United Brotherhood of Car-penters and Joiners of America, Furniture Workers Local1541, affiliatedwith the A. F. of L______________________191Total number of votes in favor of neither organization---___12Total number of blank ballots______________________________1Total number of void ballots_________________________________2Total number of challenged ballots____________________________28By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Sections8 and 9, of National Labor Relations Board Rules and Regulations-Series 1, as amended,IT IS HEREBY CERTIFIED that Amalgamated Association of Iron,Steel, and Tin Workers of North America, Lodge 2062, throughSteelWorkers Organizing Committee, affiliated with the Committeefor Industrial Organization, has been designated and selected bya majority of the production employees of Simmons Company, SanFrancisco, California, including hand truckers, janitors, checkers,and elevator operators, but excluding clerical employees, supervisoryemployees, watchmen, teamsters, and timekeepers, as their representa-tive for the purposes of collective bargaining, and that, pursuant to DECISIONS AND ORDERS215Section 9 (a) of the Act, Amalgamated Association of Iron, Steel,and Tin Workers of North America, Lodge 2062, through Steel-Workers Organizing Committee, affiliated with the Committee forIndustrial Organization, is the exclusive representative of all suchemployees for the purposes of collective bargaining in respect to ratesof pay, wages, hours of employment, and other conditions ofemployment.80618-38-VOL. VI-15